The judgment of the court below in this case will be affirmed.
1. Plaintiff's right to proceed under the statute was not barred by lapse of time.
2. All the proceedings show that the motion or complaint was made in the case of Schneider Bros. v. Giozza, and although the complaint purports to have been made by George Schneider  Co., a firm composed of Charles Schneider, the judgment was rendered in favor of the right parties. The name of plaintiffs given in the motion will be treated as a misnomer. 1 Black on Judg., sec. 213; Kronski v. Railway, 77 Mo., 369.
Affirmed. *Page 109